Per Curiam.

The witness is inadmissible. He shall not be permitted to testify that he had no property in the chattel vended by him as his property. *155He is consequently interested in the event of this suit. Plaintiff had his remedy against the witness or the defendant at his election. A judgment in favour of the plaintiff in the present action might, by the witness, Howard Pierce, be pleaded in bar to a future action, which the present plaintiff might hereafter institute against him.
Jonathan Robinson, for plaintiff.
Israel Smith and-- — —,' for defendant,
Witness incompetent,